DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP H11350031A, herein refereeing to the English translation form the EPO dated March 14, 2021).
	Hasegawa et al. disclose a steel comprising compositional proportions overlapping applicants’ claimed requirements (See Table Below).  See Hasegawa et al. paragraphs 0001 and 0052-0071.
One of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositional proportions disclosed by Hasegawa et al. including those proportions which satisfy applicants’ claimed compositional requirements.
	Applicants preamble is directed to a steel “for a mold” which is a statement of intended use.  Statements of intended use limit the claim to those articles which hare capable of being used in the claimed manner.  In the present case the prior art steel of Hasegawa et al. meets this requirement because the disclosed steel can be used for a mold.


Element
Claimed Range (wt%)
Hasegawa et al. (wt%)
1
1
1

C
0.045 - 0.090
.
0.03 - 0.20
1
Si
0.01 - 0.50
0.01 - 1.0
1
Mn
0.10 - 0.60
0.10 - 2.0
1
Ni
0.80 - 1.10
0.05 - 3.0
1
Cr
6.60 - 8.60
8 - 13
1
Mo
0.01 - 0.70
0.5 - 2.0
1
V
0.001 - 0.200
0.05 - 0.50
1
Al
0.007 - 0.150
0.002 - 0.1
1
N
0.0002 - 0.0500

0.005 - 0.1
2
Cu
0.30 - 1.50
0.05 - 1.5
3
W
0.30 - 4.00
0.5 - 4.0
4
Co
0.30 - 3.00

0.05 - 5.0
5-8
Nb
0.004 - 0.200
0.01 - 0.20
5-8
Ta
0.004 - 0.200
0.002 - 0.40
5-8
Ti
0.004 - 0.200
0.005 - 0.10
5-8
Zr
0.004 - 0.200
0.005 - 0.10
9-16
B
0.0001 - 0.0050
0.0005 - 0.01
17-32
Ca
0.0005 - 0.2000


0.0005 - 0.01
All
Fe
Balance
Balance


   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam Krupicka/Primary Examiner, Art Unit 1784